      Case 6:17-cv-00117-RSB-BWC Document 39 Filed 09/14/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JAMMIE L. MARSHALL,

                Plaintiff,                               CIVIL ACTION NO.: 6:17-cv-117

        v.

 G.D.C.I. FOOD SERVICE, et al.,

                Defendant.

                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 37). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendant Tatum’s construed Motion to Dismiss,

DISMISSES without prejudice Plaintiff’s Complaint for failure to exhaust his administrative

remedies, and DENIES as moot Plaintiff’s Motion to Reconsider. The Court also DIRECTS the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal and DENIES

Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 14th day of September, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
